 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 10, 1959, was recognition is the fact that Local 701 continued to picket afterthe election .8The Trial Examiner believes this insufficient to sustain the GeneralCounsel's burden of proving that the purpose of the picketing was to secure recogni-tion.Furthermore, as noted above, the affirmative evidence adduced herein tends toestablish that this was not the object of the picketing after April 10, 1959, and thatLocal 701's actions after the election were not designed to coerce employees to chooseLocal 701 as their bargaining agent.In view of the foregoing, it is believed that the complaint, in its entirety, should bedismissed.[Recommendations omitted from publication.]8Absent the testimony of Moore (which the Trial Examiner has rejected) there is noaffirmative evidence that Local 701's object in the postelection picketing was to securerecognition.Sears, Roebuck and CompanyandLocal 688, Warehouse & Dis-tributionWorkers,affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers of Amer-ica.CasesNos. 14-CA-2045 and 14-RC-3463.May 5, 1960DECISION, ORDER, AND CERTIFICATION OF RESULTSOF ELECTIONOn October 23, 1959, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatSears, Roebuck and Company, the Respondent in Case No. 14-CA-2045, had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner further recommendedthat a challenge to the ballot of Jewel Lamb, which was cast in aBoard-directed election, be overruled and that her vote be openedand counted.'Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and finds merit in Respondent's exceptions.Accordingly,we adopt the findings, conclusions, and recommendations of the Trial'On January 9, 1959, a Board-directed election in Case No. 14-RC-3463 was held, inwhich the employees at Sears' pool stock warehouse in St. Louis, Missouri, voted onwhether they would be represented by Local 688. In this election 24 votes were cast forLocal 688 and 23 against Local 688, with 2 ballots challenged. One challenge was over-ruled by the Board, and that ballot was ordered opened and counted. The Board furtherdirected that a hearing be held on the second challenged ballot in the event the countingof the first should not be dispositive of the election.Upon opening and counting saidballot, it was determined that 24 votes had been cast for the Petitioner and 24 againstthe Petitioner.Accordingly, a hearing on the second challenged ballot was scheduled byan order dated June 11, 1959. Said order also consolidated the representation case withCase No 14-CA-2045127 NLRB No. 84. SEARS, ROEBUCK AND COMPANY583Examiner, only to the extent that they are consistent with our deci-sion herein.Jewel Lamb had occupied, for a period of 12 years,the positionof "auditing supervisor"in the auditing department of Sears' poolstock warehouse at St. Louis,Missouri.Late in 1958,Local 688 beganan organizational campaign among the warehouse employees.Lambattended several union meetings.Shortly thereafter,an executiveof Sears instructed Lamb that the Company did not wish to have itssupervisors attending such meetings,as their so doing might influenceemployees to support the Union.MissLamb nevertheless continuedto attend union meetings.She was notified that she was discharged,on November 21, 1958, for having disobeyed the instructions previ-ously given to her.On January 7, 1959, Local 688 filed the chargeherein alleging that Respondent,in discharging Lamb, had violatedSection 8(a) (1) and, (3) of the Act. Respondent denied that aviolation of the Act had been committed,contending that Lamb was asupervisor,and that, having disobeyed instructions given to her, shewas properly subject to discharge.We agree with this contention,and note that much of the testimony adduced on behalf of theRespondent was neither discredited nor mentioned in the IntermediateReport.The Trial Examiner found that Lamb's work was routine in nature.We disagree and find that the record establishes that Lamb's authoritywas far greater than the Trial Examiner suggests. Lamb's superior,Stone, testified that Lamb was authorized to, and in fact did, recom-mend the hiring and discharge of employees.2She was furtherauthorized to, and did, assign work to the employees in her departmentand discipline them when necessary.She responsibly directed theseemployees in order to make certain that all work was coordinated andcompleted on schedule.She directed them in the use of new formsand procedures.Lamb was also authorized to, and did,grant time offto employees and recommend that they be given extra vacation timewhere necessary.'We find that the exercise of such authority byLamb was not of a merely routine or clerical nature, but rather re-quired the use of independent judgment.In addition to the above-noted facts which are indicative of Lamb'ssupervisory status, her special position in the office convinces us, unlikethe Trial Examiner, that Lamb possessed authority greatly in excessof that possessed by other employees in the auditing department.Thus, according to the testimony of Gerling,an auditing department2 Stone cited six specific instances in which Lamb's recommendation was sought withrespect to the hiring of new employees.Her recommendations were generally followed.Stone testified that he could not recall any instance when he hired a new employee with-out first consulting Lamb.On one occasion, according to Stone, he accepted Lamb'srecommendation to discharge a certain employee.(There is no indication in the recordthat more than one such recommendation was ever made by Lamb.)3Lamb made two such recommendations.Both were followed. 584DECISIONS OF NATIONALLABOR RELATIONS BOARDemployee, it was Lamb to whom all notices of resignation were given.It was Lamb who screened all incoming mail to decide whether itshould be transmitted to Stone or whether she should handle it herself.In addition, Lamb acted as "head" of the office when Stone was out onbusiness, which occurred 50 percent of the time, and when he took hisannual 2-week vacation.'Only Stone and Lamb had keys and, con-sequently, access to Stone's desk and the contents therein. "Answeringthe telephone," erroneously alluded to by the Trial Examiner as anindication that Lamb's work was routine in nature, actually consisted,of finding and relaying detailed information at the request of headsof other departments, all of such calls having been directed specificallyto Lamb.We are of the opinion that the preponderance of credible evidencesupports the position of the Respondent.Accordingly, we find thatLamb was a supervisor within the meaning of Section 2(11) of theAct, and, therefore, that the Respondent was lawfully entitled, underthe circumstances herein, to discharge Lamb for failure to obey hersuperior's instructions.We shall order that the complaint be dismissedin its entirety.Having found that Jewel Lamb was a supervisor, we hereby sustainthe Employer's challenge to her ballot.As the Petitioner failed toreceive a majority of the valid ballots cast, we shall certify the resultsof the election.[The Board dismissed the complaint in Case No. 14-CA-2045.][The Board certified that a majority of the valid ballots was not castfor Local 688, Warehouse & Distribution Workers, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, and that this Union is not the exclusive repre-sentative of the employees at the St. Louis, Missouri, pool stock ware-house of Sears, Roebuck and Company in the unit heretofore foundby the Board to be appropriate in Case No. 14-RC-3463.]CHAIRMAN LEEDOM and MEMBER JENKINS took no part in the con-sideration of the above Decision, Order, and Certification of Resultsof Election.4The Trial Examiner,relying on Lamb's testimony,found that she was not authorizedto make "decisions"when acting as head of the office.We find it questionable that aperson in charge of an office in excess of 50 percent of the year is not empowered to make"decisions"onanyof the matters which may arise. In fact,it is undisputed that Lambwas authorized to initial various vouchers and balance sheets in Stone's absence, wheresuch initialing indicated approval of the accuracy thereof.INTERMEDIATE REPORTSTATEMENT OF THE CASEOn January 7, 1959, Local 688,Warehouse&DistributionWorkers, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers SEARS, ROEBUCK AND COMPANY585of America, filed a charge in Case No. 14-CA-2045.On January 9, 1959, aBoard-conducted election was held in Case No. 14-RC-3463.On March 26, 1959,the General Counsel of the National Labor Relations Board issued and served acomplaint in the first mentioned case, and thereafter Sears, Roebuck and Companyfiled its answer to said complaint.Pursuant to a Board order issued May 22, 1959,directing that under certain specific circumstances a hearing be held to determinethe eligibility of one Jewel Lamb to vote in the said election, the Regional Directorfor the Fourteenth Region on June 11, 1959, issued an order consolidating theabove-entitled cases and a notice of consolidated hearing.Pursuant to said order,a hearing was held in St. Louis, Missouri, on August 18 and 19, 1959, before theduly designated Trial Examiner.The complaint alleges and the answer denies that the Respondent engaged inunfair labor practices in violation of Section 8(a)(3) and (1) by discharging andrefusing to reinstate the above-mentioned Jewel Lamb. In both cases only a singlemajor question is involved:Whether or not the said Jewel Lamb at the time ofher discharge was an employee within the meaning of the Act, as alleged by GeneralCounsel, or a supervisor within the meaning of the Act, as claimed by the Employer.All parties were represented at the hearing by counsel and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence pertinent to the issues.Opportunity for oral argument was waived.Briefs have been received from all parties.After the close of the hearing a motion was received from counsel for the Employerto correct the official transcript in accordance with an attached stipulation signedby all parties.Said motion is hereby granted, and the motion and accompanyingstipulation are hereby made a part of the record.Upon the entire record thus made, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERSears, Roebuck and Company is a New York corporation with its principal officein Chicago Illinois. It is engaged in the business of retail sales and retail mail-order-sales.During the calendar year 1958, it had a gross volume of business amountingin value to more than $500,000.The Employer operates a warehouse at 1024 South Vandeventer Avenue, St.Louis,Missouri, and is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 688,Warehouse & DistributionWorkers, affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, isa labor organization admitting to membership employees of the Employer.M. THE UNFAIR LABOR PRACTICESA. The status of Jewel LambSince ultimate conclusions in each of the two cases may only be reached afterdetermining the employee status of Jewel Lamb, that point will first be considered.There is no dispute as to the fact that for a period of about 10 years, on thecriticaldate of November 21, 1958, Jewel Lamb had held the title of auditingsupervisor in the auditing or pool stock controller office in the South VandeventerAvenue warehouse at St. Louis.There is sharp dispute as to whether or not thistitle is and has been more than merely nominal.Having fully considered and appraised all the testimony and other evidence inthe record, as well as the comprehensive briefs filed by all parties, the Trial Examinerisof the opinion that the preponderance of credible evidence sustains the positionurged by General Counsel, and that in fact Jewel Lamb was an employee, and nota supervisor, within the meaning of the Act.This conclusion is based upon the following facts and factors:1.Throughout this long period Lamb has worked alongside and with seven oreight other girls in a small, open area under the direct supervision of an auditor,or pool stock controller, who, during the earlier years, was Albert A. Hunt, andsince 1953 has been Walter E. Stone.2.All work in this office, including that of Lamb, is routine in nature and inaccordance with the Employer's standardized operating procedure.In general,Lamb's duties include making ledger entries and filling in for other girls in the 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice when they are absent.According to Stone's testimony Lamb spends from"twenty-five to thirty percent of her time" performing "paperwork of the samesort as . . . performed by the other employees," about 50 percent of her timein "paperwork" somewhat different in nature from that of the other employees(such as compiling reports consolidated from work performed by other girls andthe final balancing of "the number of journal entries"), and the balance of the timein "answering the telephone," "answering questions from the girls," "helping the girlsphysically on some thing that had to be done," and conferring with Stone "relativeto the office."3.Throughout this long period, also, and despite her title of "supervisor," Lambhas been paid-not on a salary basis as is Stone-buton anhourly basis, andweekly in cash, as are other girls in the office. She was required to punch a time-clock and like other employees was "docked" for time off-requirements notimposed upon Stone.4.When given the title of "auditing supervisor" Lamb was accorded a wageraise of $3 a week, but when discharged in November 1958, appears to have beenreceiving pay in accordance with a scale equal to that of other girls in the office,longevity of service being considered.Although receiving $12 per week morethan the next-highest paid employee at that time, Stone admitted as a witness thatLamb had about 4 years more seniority than that employee, and Lamb's testimonyisunrefuted that in each of her last 3 years she had received $4 per week meritincreases.5.The testimony of Hunt, auditor, until Stone took over in this position, isunrefuted that when he informed Lamb of her promotion to "auditing supervisor,"he did not "at any time tell her she had the power to hire, fire, to assign girls topermanent change of work, . . . to reward employees, to discipline employees, tolay off or suspend employees." In an affidavit executed by Stone after Lamb'sdischarge, this present auditor stated that "I did not ever specifically tell JewelLamb that she had this recommendationary authority with respect to hiring anddischarges."As a witness, however, Stone said that he had "personally" toldLamb that "she had the right to effectively recommend hiring and firing," andexplained the inconsistency between his testimony and the affidavit by stating:At the time I originally made the statement that went into the affidavit.asI understood it, they were of no value since they were made aftercthe officialunion'sorganizational campaign had been started so they would be of no value.Stone's explanation thus supports Lamb's testimony to the effect that she wasnevertold that she possessed even "recommendationary" authority untilafterthe Unionbegan organizing the employees in this department.6.Lamb's testimony is undisputed thatafterbeing told she had such supervisoryauthority in respect to recommending hiring and firing, no action of this naturewas taken in this department before her discharge.Nor was she given, at thetime, any increase in wages.7.Stone's own testimony makes it clear that not even he had authority to domore than recommend hiring or firing. It was the warehouse manager, not AuditorStone, who informed Lamb of her discharge, as described more fully below, andStone neither had been consulted in regard to this action nor had knowledge ofthe proposed action until just before it was made.8.Although witnesses for the Employer claimed that Lamb had the authorityto transfer employees, the claim is not supported by specific actions consonant withthe possession of such authority.Lamb's testimony is not credibly refuted that onone occasion, when another department head had asked Lamb if he could "borrow"one of the auditing employees for a short time, Lamb inquired if one employee wasbusy and that employee, being free, went briefly to the other department. It appearsthat Stone was temporarily absent at the time.When he learned of the incident, heinstructed both Lamb and the department head that "the next time anything like thathappened to go to him in the future . . . any time anybody wanted to leave theoffice "9.While it does appear that part of Lamb's duties down through the years hasbeen occasionally i to "train" a new employee in the department, it is clear thatthis function followed normally from the fact that when given the title of "auditingsupervisor" she was instructed to learn all of the work in the department, in orderthat she might fill in for other girls during their absence.There can be no disputethat in the field of experience in that office, she possessed more than even Stonehimself.Experience in paperwork clearly is not determinative of supervisorycapacity.'In most instances,however,a new girl was trained by the employee leaving that job. SEARS, ROEBUCK AND COMPANY58710.Not until a few days before her discharge was Lamb ever asked by higherauthority, during the long period of holding her title, as to her opinion regardingproposed increases for other employees in the department.11.Although Lamb acted as "head" of the office when Stone was out, her testi-mony is unrefuted that on such occasions no "decisions were made.And Stoneadmitted that when he was out, visiting other departments in the locality, if any"criticalmatter" came up, Lamb called him by telephone.12.That the authority exercised, and not the title held, is the determining factorhas been held by the Board inSouthern Bleachery and Print Works, Inc.,115 NLRB787, among other cases.13.The situation in regard to Lamb is in accord with that described as to leadmenby the Board inBagwell Electric Steel Castings, Inc.,117 NLRB 1770, where itsaid:.any recommendations they make are acted upon on the basis of theadmitted supervisors' own knowledge of the facts . ..'14.As noted in point numbered 2, above, it is clear that Lamb had no appreciableamount of time in which she might have served as a supervisor within the meaningof the Act.15.That Lamb on occasions acted as head of the small department of few em-ployees during Stone's absence is not determinative of supervisory capacity. (SeeWarren Petroleum Corporation,120 NLRB 370, 377.)B. The dischargeThe record contains small dispute as to the facts leading up to Lamb's dischargeon November 21, 1958.Sometime after the Union began organizing employees in this department Lambwas warned by George Walton, an official in the Employer's employee relationsdepartment, and by George Smit, the warehouse manager, that because she was asupervisor she must not attend union meetings.Lamb continued to attend suchmeetings, a privilege accorded to employees by Section 7 of the Act.On November 21 she was dismissed by Smit, who read to her the followingstatement:We have not been satisfied with your over-all performance as supervisor.Oneof your main responsibilities as a supervisor is to represent this Companycorrectly in it's [sic] relationship with the employes you supervise. In recentmonths, you have not done this to our, satisfaction and this unwillingness tomeet your responsibilities is specifically evidenced by your attendance at unionmeetings.You were instructed that because of your responsibilities as asupervisor, you should not attend such meetings.You chose to disregard theseinstructions.This only added evidence to us of your attitude and unwillingnessto properly function and meet your responsibilities.We have lost completeconfidence in your ability to properly represent this company in your super-visory duties.Your inability and unwillingness to properly represent thisCompany as a supervisor makes it necessary for us to replace you with someonewho can.We are therefore removing you from the payroll today.Lamb has not been reinstated.The Trial Examiner concludes and finds that Jewel Lamb, an employee. withinthe meaning of the Act, was discriminatorily discharged by the Employer on Novem-ber 21, 1958, and since then has been refused reinstatement because she engaged inunion activities and to discourage membership in the Union, and that such actioninterfered with, restrained, and coerced employees in the exercise of rights guaranteedby the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Employer set forth in section III, above, occurring in con-nection with the operations of the Employer described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and free flow of commerceV. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It will be recommended that the Employer offer immediate and full reinstatementto Jewel Lamb, to her former or substantially equivalent position, without prejudice 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDto her seniority or other rights and privileges, and make her whole for any loss ofpay she may have suffered by reason of the discrimination against her, by paymentto her of a sum of money equal to that which she would normally have earned aswagesfrom the date of the discrimination to the date of the offer of reinstatement,less her net earnings during such period, in accordance with the Board policy setforth in F.W. Woolworth Company,90 NLRB 289, andCrossett Lumber Company,8 NLRB 440.Itwill further be recommended that the Employer, upon reasonable request, makeavailable to the Board and its agents all payroll and other records pertinent to theanalysis of the amount due as backpay.Since the violations of the Act which the Employer committed are closely relatedto other unfair labor practices proscribed by the Act, and the danger of theircommissionin the future is reasonably to be anticipated from its past conduct, thepreventive 'purposes of the Act may be thwarted unless the recommendations arecoextensive with the threat.To effectuate the policies of the Act, therefore, it willbe recommended that the Employer cease and desist from infringing in any mannerupon the rights guaranteed employees by the Act.As to the disposition of Jewel Lamb's ballot, anissue inCase No. 14-RC-3463,itwill be recommended that the Employer's challenge of said ballot be overruled,and that her ballot be counted,since as anemployee she was clearly eligible to vote.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 688, Warehouse & Distribution Workers, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, is alabor organization within the meaning of Section 2(5) of the Act.2.By discriminatorily discharging employee Jewel Lamb to discourage mem-bership and activity in the above-named labor organization, and thereby interferingwith, restraining, and coercing employees in the exercise of rights guaranteed inSection 7 of the Act, the Employerwas engaged in unfairlabor practices withinthe meaning of Section 8 (a) (3) and (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce withinthe meaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]John H. Harland Company IandOffice Employees InternationalUnion,Local 386, AFL-CIO,Petitioner.Case No. 12-RC--818.May 5, 1960DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Ernest W. Dean, Jr., hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The name of the Employer appears as corrected at the hearing.127 NLRB No. 83.